--------------------------------------------------------------------------------

Exhibit 10.1

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
asterisk (*). The omitted portions of this Agreement have been separately filed
with the Securities and Exchange Commission.

Industrial Products Sales Contract

Seller: Zhengzhou Duesail Fracture Proppant Contract No.: JL-XZ-014 Co., Ltd.  
  Buyer: Shanghai Jolly Imp&Exp. Co., Ltd. Time of Execution: Jan 24, 2011    

Article 1. Subject Matter, Quantity, Price and Time of Delivery

Commodity

Name

Manufacturer

Unit for

Quantity

Unit

Amt

Delivery

No.

and

 

Measurement

 

Price

(RMB)

Time and

 

Spec.

 

 

 

(RMB)

 

Quantity

 

Model

 

 

 

 

 

 

 

No.

 

 

 

 

 

 

6914900000

Low-

Duesail

Metric ton

*

*

85866480

Delivery

 

density

 

 

 

 

 

subject to

 

Haydite

 

 

 

 

 

Buyer’s

 

20/40

 

 

 

 

 

notice

Memo:

RMB 170 per MT (including freight) separately invoiced (one 17% VAT invoice for
payment for products, the other invoice for freight)

Total RMB: Eighty-five Million, Eight hundred and Sixty-six Thousand, Four
Hundred and Eighty

Article 2. Low-density Quality Standard: VD 1.65g/cubic centimeter > ρb; AD 2.95
g/cubic centimeter >ρa; Bearing Pressure 52 MPa, Percent of Damage < 8%,
Roundness > 0.85, Acid Solubility < 7%, Turbidity<100. Appearance of the
products, including degree of finish and roundness, shall satisfy the Buyer’s
requirements. Please refer to Fracture Proppant Performance Index and Test
Methods of SinoPec Shengli Petroleum Administration Standard for specific
requirements for other indices not covered herein

Article 3. Condition and Term for which Seller undertakes product quality
liability: Seller shall be fully responsible for its products and ensure the
product quality, and the warranty period shall be one year after the delivery
date.

Article 4. Packaging Specification: the unit package weight is 1.5 metric ton
per sack, with the sack to be provided by the Buyer and to be packaged in
accordance the Buyer’s requirements. If the positive or negative allowance of
the unit package weight exceeds 1% (exclusive of 1%), such unit package shall be
deemed disqualified and the Buyer shall have the right to refuse to accept such
package. Should any problem occur with the sack, the Seller shall contact the
Buyer in time, otherwise any liability arising out of the delay in delivery
shall be borne by the Seller.

Article 5. Sampling of Package and Settlement Method for Overload or Underload:
if the positive/ negative allowance for both the unit package weight and the
gross weight for each batch of delivery is within 1%, the settlement shall be
based on actual weight; if the negative allowance for either the unit package
weight or the gross weight for each batch of delivery exceeds 1%, and if the
Buyer chooses to accept, the Buyer shall be entitled to request the Seller to
compensate for the shortage or refund the price difference at the time of next
delivery; if the positive allowance for either the unit package weight or the
gross weight for each batch of delivery exceeds 1%, and if the Buyer chooses to
accept, the Buyer will not pay for the overload.

Article 6. Method and Site of Delivery: Site designated by the Buyer at the Port
of Qingdao

Page 1 of 3

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
asterisk (*). The omitted portions of this Agreement have been separately filed
with the Securities and Exchange Commission.

Article 7. Method of Transport, Destination and Cost Burden: the Buyer shall
give the Seller a 30-day prior notice on the delivery date and shipping schedule
so that the Seller can have the products prepared. The Seller shall be
responsible for delivering the products from the Seller’s warehouse to the
Buyer’s designated site. The Seller shall ensure the safety of the products
during the transport and be liable for resolving possible problems in time
without delaying the shipping schedule booked by the Buyer; the Seller who
cannot resolve the problems in time shall give a timely notice to the Buyer for
negotiation, with the loss and liability to be undertaken by the Seller. Before
the delivery, the Seller shall issue a deductible transport invoice (tax
receipt) to the Buyer according to the mutually agreed transport fee (motor
vehicle transport fee is RMB 170 per ton Port of Qingdao) and the Buyer shall
pay the relevant fee to the Seller based on the invoice amount.

Article 8. Test Standard, Method and Site: the Buyer shall go to the Seller’s
factory for field sampling within three days after each batch of products are
prepared and the samples shall be sent to Shengli Oilfield Oil Extraction
Technology Research Institute for test or be tested by the factory itself, with
the test result to be recognized by both the Seller and the Buyer. The Buyer
shall accept the qualified products only. The sampling frequency shall be
decided according to the actual production and shipment plans. The Buyer shall
make random sampling at the port on an irregular basis within the shipment
period.

Article 9. Quality Control Management Solution (See Appendix 1)

Article 10. Payment Method and Time: after the execution of the contract, the
Buyer shall notify the Seller to get the products ready and prepay 20% of the
price for the first batch of 4536 metric tons within three days (after the
execution). Within three days after each batch of actual delivery is completed
by the Seller, the Buyer shall go to the Seller’s factory for field sampling and
send the samples to Shengli Oilfield Oil Extraction Technology Research
Institute for test or have these samples tested by the factory, with the whole
process supervised by the Buyer. If the products are qualified upon test, the
Buyer shall pay 80% of the price for such batch of delivery. The Seller shall
have this batch of delivery delivered to the Buyer’s designated site in Qingdao
within two days after receiving the payment. The Buyer shall prepay 20% of the
price for the next batch of 4536 metric tons 10 days before such next batch is
delivered, with the rest 80% of the actual delivery to be paid prior to the
delivery. The Seller shall issue VAT tax receipt and deductible transport fee
invoice to the Buyer after each batch of delivery and upon the notification of
the Buyer. 30% of the total price under the contract may be paid by a bank
acceptance bill, the par value of which shall satisfy the Seller’s requirements
as far as possible. The specific shipping date, shipping schedule and payment
shall be subject to Appendix 2. Any necessary change shall be determined by both
the Seller and the Buyer upon negotiation.

Article 11. For the product with qualify issues, the Seller shall compensate the
Buyer for economic loss. The Buyer shall be entitled to keep the products under
lien before receiving the replacement products or refund payment from the
Seller. If the Seller fails to refund all the payment within the deadline
prescribed by the Buyer, the Buyer shall be entitled to request the Seller to
compensate for the difference between disposal charge and the refund payable
after disposing of such batch of delivery at its own discretion, and investigate
and fix the Seller’s liability for breach due to the delivery inconsistence

Article 12. The condition for dissolving this contract: if the Seller breaches
the contract (the Seller fails to deliver the products in accordance with the
mutually agreed time, quality and quantity), the Buyer shall be entitled to
unilaterally cancel this contract, or the contract shall be automatically
terminated upon expiration, provided that both parties shall still perform their
remaining obligations hereunder.

Article 13. Liability for Breach: if the Seller fails to deliver the products to
the Buyer, or fails to deliver the products in time, or fails to undertake
liability for return and replacement products or refund payment, or the products
delivered are not qualified, the Seller shall pay the Buyer 3% of the payment
for the products in breach as liquidated damages, and compensate the Buyer for
any loss suffered therefrom (including but not limited to liability to any third
party, and fees occurred therefrom and available gains and losses, etc.).

Page 2 of 3

--------------------------------------------------------------------------------

Confidential Treatment has been requested for certain portions of this Agreement
that have been redacted in this Exhibit. These portions are indicated by an
asterisk (*). The omitted portions of this Agreement have been separately filed
with the Securities and Exchange Commission.

Article 14. Dispute Resolution: negotiation or mediation, failing either of
which an action may be instituted before the people’s court of the place where
the Buyer is located.

Article 15. The Seller shall keep confidential the business information related
to the Buyer’s customers, sales channels, pricing strategies and etc that are
obtained during its performance of the contract, and these information shall not
be used by itself or disclosed to any third party; without the Buyer’s consent,
the Seller shall not directly or indirectly have sales business relations with
the Buyer’s customers that the Seller becomes aware of. The Seller’s foregoing
confidentiality obligation term shall be the performance period of this contract
as well as two years after its termination. If the Seller violates any of the
foregoing obligations, it shall compensate the Buyer for all the direct and
indirect economic loss the Buyer suffers therefrom.

Article 16. This contract shall become effective since the date of signature.

Article 17. Miscellaneous:

1. During the performance of this contract, in the event that the Chinese
government authorities imposes export duties on such products, the performance
of this contract shall be suspended, the Buyer may suspend the purchase and both
parties need to negotiate and determine the product price. If both parties fail
to determine the price upon negotiation within three months after the
performance of this contract is suspended, either party may dissolve this
contract. For any termination or dissolution of the contract under such
circumstance, neither party shall undertake liability for breach.

2. The appendixes of this contract and the correspondence between the both
parties shall have legal force and effect. This contract is made in
quadruplicate, and shall become effective upon the signatures and seals of both
parties.

Seller Buyer Seller: Zhengzhou Duesail Fracture Proppant Co., Ltd. Buyer:
Shanghai Jolly Imp& Exp Co., Ltd. Address: 38 Gengsheng Ave., Dayugou Industrial
Park, Address: Room 2003, A Bldg., 500 Gongyi, Henan Province. Hongbaoshi Rd.,
Changning District,   Shanghai Legal Representative: Legal Representative:
Attorney-in-fact: Fei Yinbiao Attorney-in-fact: Huang Junyu Date: Jan 24, 2011
Date: Jan 24, 2011 Telephone: 0371-64059666 Telephone: 021-61910789 Fax:
0371-64059666 Fax: 021-32093313 Opening Bank: ICBC, Gongyi Sub-branch Opening
Bank: BOC, Shanghai Branch,   Changning Sub-branch Account No.:
1702023109200015828 Account No.: 044175-8300-   16515508091001 Postal Code:
451271 Postal Code: 201103   Tax Registration No.: 310105672667465

Page 3 of 3

--------------------------------------------------------------------------------